Citation Nr: 1454152	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-06 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus Type II, to include as due to herbicide exposure. 

2.  Entitlement to service connection for degenerative disc disease L5-S1 (claimed as lower back disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to June 1974. 
This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO denied service connection for degenerative disc disease L5-S1 (claimed as lower back disorder).
In February 2013, the Veteran testified during a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  
In addition to the paper claims file, there is a Virtual VA paperless claims file and a Veterans Benefits Management System (VBMS) paperless claims file associated with the Veteran's claim. 
The issue of entitlement to service connection for degenerative disc disease L5-S1 (claimed as lower back disorder) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In February 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus Type II, to include as due to herbicide exposure. 




CONCLUSION OF LAW

The criteria for withdrawal of the appeal of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus Type II, to include as due to herbicide exposure, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus Type II, to include as due to herbicide exposure.  See February 2013 BVA Hearing Transcript, page 2; February 2013 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus Type II, to include as due to herbicide exposure is dismissed.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed, the Veteran is afforded every possible consideration, and there is a complete record upon which to decide his claim for service connection for a lower back disorder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that his lower back disorder had its onset during his service and that the disability has continued since service.  Specifically, he contends that he was participating in a rescue practice aboard his ship and, while rolling a fire hose, he injured his back.  The Veteran's service treatment records are negative for findings, complaints or diagnoses related to a lower back disorder.  A June 1974 service discharge examination found the Veteran's spine and other musculoskeletal parts to be normal.  His post-service treatment records reflect intermittent treatment for back pain.  These records also reflect the Veteran's reports of a 1981 back injury while working in an oil field, a 1986 motor vehicle accident in which the Veteran was rear-ended, and a 1993 fall down a flight of stairs.  At the Board hearing, the Veteran testified that a VA doctor indicated that it was very likely that his low back disorder was caused by the claimed in-service back injury.  As there is medical evidence of a current disability, lay evidence of an in-service event, and lay evidence of an indication that the current disability is related to an in-service event, VA's duty to provide a VA examination and opinion is triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 

Additionally, during his February 2013 hearing, the Veteran testified that he has received treatment at the Houston VA Medical Center since 1989.  The claims file only contains treatment records from the Houston VA Medical Center that are dated from December 2007 to January 2012.  As these additionally identified records are potentially pertinent to the instant claim, they should be associated with the claims file on remand.  Also, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Houston VA Medical Center, to include those dated prior to December 2007 as well as treatment records dated after January 2012.  All attempts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) .

2.  Following the completion of the above development, and the receipt of any additional records, afford the Veteran an appropriate VA examination to determine the nature and etiology of his claimed lower back disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (50 percent or greater 
probability) that the degenerative disc disease L5-S1
(claimed as lower back disorder) had its onset during 
the Veteran's period of active duty service; or, was any 
such disorder caused by any incident or event that 
occurred during his period of service?  The Veteran contends that he was participating in a rescue practice aboard his ship and, while rolling a fire hose, he injured his back.  

A complete rationale should be given for each opinion expressed.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


